IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 SHEILA MURPHY,                              : No. 115 WM 2018
                                             :
                     Petitioner              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 HONORABLE JOHN T. MCVAY, JR.,               :
                                             :
                     Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 11th day of October, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and the Application

for a Stay are DENIED. The Prothonotary is DIRECTED to strike the name of the jurist

from the caption.